Citation Nr: 0528260	
Decision Date: 10/20/05    Archive Date: 11/01/05

DOCKET NO.  04-10 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to assignment of a higher rating for service-
connected post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran had active duty service from October 1969 to 
September 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in January 2004, 
a statement of the case was issued in March 2004, and a 
substantive appeal was received in March 2004.  

The January 2004 rating decision (from which this appeal 
arises) granted service connection for PTSD and assigned a 10 
percent evaluation effective September 3, 2003.  Although a 
subsequent rating decision in March 2004 increased the rating 
to 30 percent, also effective September 3, 2003, the veteran 
contends that a 50 percent rating is warranted.  Therefore, 
the March 2004 rating action did not constitute a full grant 
of the benefit sought by the veteran and the issue remains in 
appellate status.  See AB v. Brown, 6 Vet.App. 35, 39 (1993).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Subsequent to the statement of the case, additional evidence 
was submitted by the veteran.  This evidence has not been 
reviewed by the RO.  In an August 2005 letter, the Board 
asked the veteran to indicate whether he wished to waive 
preliminary RO review of the newly submitted evidence.  He 
was advised that if he did not respond within 45 days that 
the Board would assume that he did not wish to waive 
preliminary RO review and that the appeal would be remanded 
to the RO.  No response has been received from the veteran.  
The case must therefore be returned to the RO for preliminary 
review of the newly submitted evidence in order to comply 
with the judicial holding in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  

Accordingly, the case is hereby REMANDED for the following 
actions:

The RO should review the claims file, to 
include all evidence received since the 
statement of the case, and determine if a 
higher rating is warranted for PTSD.  
Unless the full benefit sought by the 
veteran is granted, the veteran should be 
furnished with an appropriate 
supplemental statement of the case.  
After he is afforded an opportunity to 
respond, the case should be returned to 
the Board for appellate review. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


